Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 05/11/2021 and a supplementary amendment filed on 05/12/2021 for application Number 16/591,448. Claims 9 and 16 are cancelled. Claims 1-8, 10-15, and 17-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
Claims 1-8, 10-15, and 17-20 are allowed. The following is an examiner's statement of reasons for allowance.
The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Fernando et al. (US 20170317919 A1; hereinafter “Fernando”)
Gao et al. (US 20210014166 A1; hereinafter “Gao”)
Ide et al. (US 20180212818 A1; hereinafter “Ide”)
Mahalingam et al. (IETF RFC 7348, August 2014; hereinafter ”NPL1”)
Cisco (VXLAN Overview: Cisco Nexus 9000 Series Switches, 04/19/2019; hereinafter “NPL2”) 

Regarding claim 10, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“stripping, at an intermediate network device, encapsulation headers in layers above a virtual extensible local area network ("VXLAN") packet encapsulating a Layer 2 ("L2") frame of a data packet in response to receiving the data packet over a VXLAN, the intermediate network device located on a data pathway between VXLAN tunneling endpoints; 
reading, at the intermediate network device, a L2 frame type stored in a VXLAN header in the VXLAN packet to determine if the L2 frame type is a data protocol or a command protocol, in response to stripping the encapsulation headers; and 
re-encapsulating, at the intermediate network device, the VXLAN packet in a same format as the layers and associated encapsulation headers stripped from the received data packet in response to the L2 frame type being a data protocol indicating the L2 frame comprises data for transmission.”
In contrast, the closest prior art, Fernando, discloses a method comprising: stripping encapsulation headers in a virtual extensible local area network ("VXLAN") packet encapsulating a Layer 2 ("L2") frame of a data packet in response to receiving the data packet over a VXLAN ([0023]); decapsulating the VXLAN packet further to determine performing of control plane learning and data plane learning functions ([0010], [0021], and Figs. 1 and 2; [0039]); and re-encapsulating the VXLAN packet in a same format as the layers and associated encapsulation headers stripped from the received data packet after inspecting the VXLAN packet ([0022] [0023]). But, as argued persuasively by the applicant, (a) "the data packet" cited in Fernando (para. [0023] is the data packet received from host 14(3) and is not a data packet received over a VXLAN that has just previously been stripped of headers above the VXLAN header of the packet; (b) Fernando fails to describe stripping encapsulation layers above a VXLAN header and re-encapsulating a VXLAN packet that was stripped of headers above the VXLAN header or using the same headers above the VXLAN layer that were stripped; and (c) Fernando does not disclose "encapsulating" a particular VXLAN packet that has been stripped of layers above the VXLAN header using the same layers that were used to encapsulate the packet or that the encapsulation includes only layers above the existing VXLAN header, as recited in Claim 10. 
Gao discloses a method comprising: encapsulating headers in layers above a virtual extensible local area network ("VXLAN") packet encapsulating a Layer 2 ("L2") frame of a data packet ([0003]); receiving a VXLAN packet ([0050], [0074], [0075], and Figs. 2 and 3); reading a flow identifier stored in a VXLAN header in the VXLAN packet, and identifying the L2 data flow for that packet based on the flow identifier comprising L2 payload information that includes transmission protocol ([0072], [0073] and Fig. 7; [0095]). But as argued persuasively by the applicant, (a) While Gao teaches keeping track of packet sequences and which data flow a packet belongs, Gao never teaches re-encapsulating a packet that was decapsulated to read the VXLAN header; and (b) Gao's teaching of creating a flow identifier using a hash function and then reading the flow identifier to determine which data path the data packet was sent significantly differs from reading an L2 frame type to determine if the L2 frame includes data for transmission.
Ide discloses a frame type field in a VXLAN packet, wherein the frame type indicates the type of network layer in an OSI reference model of the flow ([0143]). But in Ide, the "frame type" is not included in the VXLAN header, and does not indicate whether that the L2 frame comprises data (or command) for transmission.
NPL1 discloses a VXLAN packet format with a VXLAN header, UDP header and outer IP header (P. 10); and NPL2 discloses a VXLAN packet format with a VXLAN header that consists of a 24-blt VNID and a few reserved bits (P. 2 and Fig. 1). But NPL1 and NPL2 do not disclose designation of the reserved bits in the VXLAN header to indicate frame type, and thus do not disclose frame type indicating the L2 frame comprises data (or command) for transmission.
Thus, prior art of record documents fail to disclose the “stripping, reading and re-encapsulating steps occurring in an intermediate network device located on a data pathway between VXLAN tunneling endpoints”, and “reading an L2 frame type in a VXLAN header to determine if the L2 frame type is a data protocol or a command protocol where the data packet is re-encapsulated and transmitted in response to the L2 frame type being a data protocol”, as claimed. Therefore, claim 10 is allowable over the prior art of record. 

The same reasoning applies to claim 1 mutatis mutandis.  Accordingly, claims 1-8, 10-15, and 17 are allowed.

Regarding claim 18, the prior art of record documents, individually or in combination, do not disclose the following feature, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“a L2 frame type header writer configured to write the determined L2 frame type in the VXLAN header of the VXLAN packet, the L2 frame type comprising one of a data protocol and a command protocol, the data protocol indicating that the L2 frame comprises data for transmission and the command protocol indicating that the L2 frame comprises a command for execution.”
The same reasoning applies to claim 18 mutatis mutandis, as described above for claim 10.  Accordingly, claims 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471